IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT




                                          No. 95-20948
                                        Summary Calendar


                                         JESSE NORTH,

                                                                                  Plaintiff-Appellant,

                                               versus

                    SHIRLEY S. CHATER, Commissioner of Social Security

                                                                                Defendant-Appellee.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                         CA-H-94-3204


                                           May 27, 1996

Before JOHNSON, JOLLY, and DAVIS, Circuit Judges.

Per Curiam:*

       Jesse North appeals the district court’s denial of his request for judicial review of a

decision by the Commissioner of the Social Security Administration (“the Commissioner”). The

district court made its denial on the grounds of res judicata. North’s present suit stems from an

award of benefits following a 1990 application. However, in this suit North effectively requested

the district court to review the Commissioner’s decision not to reopen a January 1986 application


*
    Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
for benefits. The district court is unable to fulfill this request because federal courts lack subject

matter jurisdiction to review the Commissioner’s decision not to reopen a prior, fully-adjudicated

application. See Ellis v. Schweiker, 662 F.2d 419, 419 (5th Cir. 1981). Therefore, we affirm the

district court’s denial of judicial review of North’s application for benefits on the alternate

ground that the district court lacked subject matter jurisdiction to review the Commissioner’s

decision to reopen North’s case. See Sojourner T. V. Edwards, 974 F.2d 27, 30 (5th Cir. 1992),

cert. denied, 507 U.S. 972 (1993).

AFFIRMED.




                                                  2